Citation Nr: 1224362	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-41 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1948 to August 1956, and with additional service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In that rating decision, the RO denied the benefits sought on appeal. 

In April 2012, the Veteran testified before the undersigned Veterans' Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

  
FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss impairment as defined by VA regulations.  

2.  VA has conceded that the Veteran had inservice noise exposure to aircraft engines during his period of active service.  

3.  Viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise as to whether his bilateral hearing loss impairment is related to his inservice noise exposure.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000. It dealt with VA's duties to notify and assist a veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In most decisions, there is some discussion as to whether or not VA fulfilled its duty to notify and assist the Veteran in the development of the claim.  Here, however, in view of the Board's favorable decision below, further discussion regarding any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses would serve no useful purpose.

2.  Service Connection 

The Veteran claims entitlement to service connection for bilateral hearing loss.  Specifically, he attributes his claimed hearing loss to injury caused and/or aggravated by acoustic trauma during his periods of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition to the rules outlined above regarding service connection in general, there are additional considerations for addressing claims for entitlement to service connection for hearing loss.  Essentially, a certain threshold level of hearing impairment must be shown for the hearing loss to be considered a hearing loss disability under the laws administered by the VA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  

Service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Since the Veteran's service medical records pertain to dates prior to October 31, 1967, conversion is required for the analysis here. 

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet App. at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that during his period of active service, he worked as a radio operator and electronic instructor in close proximity to large aircrafts and jets engines.  He reports that he has noticed a decline in his hearing since his period of service and it has gradually worsened overtime.  The Veteran denies any post-service noise exposure. 

At the outset, the Board concedes that the Veteran likely suffered from acoustic trauma during his period of service when he worked in close proximity to large aircraft and jet engines.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214s from his first period of service shows that his military occupational specialty (MOS) was as an aircraft electrician instruction and radio operator.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, the Veteran testified during an April 2012 Board hearing that he was within close proximity to flight lines and worked near running aircraft engines.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was exposed to extreme noise in service.  

In addition, a review of the claims folder demonstrates that the Veteran has current hearing loss disability as defined by 38 C.F.R. § 3.385 in both ears.  See the report of a June 2009 VA examination report.  

The remaining question on appeal is whether the evidence of record is at least in equipoise that the Veteran's current bilateral hearing loss disability is related to his inservice noise exposure.  Based on a review of the lay and medical evidence of record, the Board finds that the evidence is in approximate balance on that question. 

The Board first notes that the Veteran's service treatment record clearly reflects a significant decrease in his hearing acuity, bilaterally, during his period of a service.   Although the service medical records do not include the report of the Veteran's enlistment examination, subsequent service examinations dated in April 1951, April 1952, and June 1953, show that on audio evaluation, the Veteran's hearing acuity measured at 15/15, bilaterally, on spoken voice measurement.  This is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  

In July 1956, the Veteran underwent his examination prior to separation from service.  The examination report contained objective findings reported in ASA units.  After converting the reported pure tone thresholds to ISO units, the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 25, 25, 25, N/A, and 15 decibels in the right ear, and 25, 25, 25, N/A, and 30 decibels in the left ear.  The average pure tone threshold in the right ear was 22.5 decibels and the left was 26.25 decibels.  These audiogram results reflect a strong indication of clinical hearing loss in both ears, and demonstrated a marked decline in the Veteran's bilateral hearing acuity as a result of his service; albeit the 1956 report does not show hearing loss disability in either ear.   38 C.F.R. § 3.385; see Hensley, 5 Vet App. at 155.

The Board has considered that it does not appear that the Veteran sought any treatment for his hearing impairment until recently.  Moreover, the first evidence of bilateral hearing loss disability is not shown until June 2009, which comes more than five decades after the Veteran's separation from service.  See 38 C.F.R. § § 3.307, 3.309. This large evidentiary gap between the Veteran's discharge from service and the first complaints of hearing loss, or medical evidence of hearing loss, in 2009 weighs against the awards of service connection on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

While the Board notes that there is little evidence of chronicity of treatment since service (as the first post-service evidence of record of any right ear hearing loss disability until 2009), the Veteran has reported symptoms of decreased hearing acuity in his right ear since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding a lay person is competent to testify to a lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication).  Notably, the finding of a hearing loss disability pursuant to 38 C.F.R. § 3.385 requires audiometric testing, which goes beyond the observations of a lay person.  Regardless, the Veteran's competent and credible testimony that he has experienced some degree of hearing loss since service is evidence that tends to relate the current bilateral hearing loss to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the results from the 1956 audiogram strongly suggest that the Veteran suffered from significant decreased hearing acuity well before 2009.  

In addition, the record contains a positive nexus opinion from a private otolaryngologist dated in April 2012.  This medical opinion provides a causal relationship between the Veteran's current hearing loss disability and his inservice noise exposure.  It appears that this private medical opinion was primarily based on Veteran's reported history of noise exposure and onset of his symptomatology.  It is unclear whether the private otolaryngologist reviewed the claims folder.  Failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate.  It does, however, reduce the probative value of any such medical conclusion.   See Nieves-Rodriguez, 22 Vet. . 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

The Board has also considered the June 2009 VA examiner's opinion that the Veteran's bilateral hearing loss was not related to his periods of service.  Although his opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  

Here, the June 2009 VA examiner based his opinion, in part, on the review of the Veteran's July 1956 discharge examination report.  The VA examiner found that the record showed bilateral hearing loss "within normal limits."  The VA examiner indicated that any deterioration in hearing acuity after separation was not related to inservice noise exposure.  See June 2009 VA audiological examination. 

The Board notes that the VA examiner's conclusion appears to be based on an incorrect reading by the examiner of audiological findings recorded on the July1956 separation examination report.  As noted above, after converting the values (reported in ASA units) for auditory thresholds in the 1956 service separation examination report to the new standard (ISO units), the converted values still do show that the Veteran had bilateral hearing loss impairment, though not so severe an impairment as to rise to the level of a disability as defined by VA at 38 C.F.R. 
§ 3.385.  It does provide a strong indication that the Veteran suffered from a marked decline in his bilateral hearing acuity as a result of his period of service.  With an obvious decline in the Veteran's hearing acuity, the June 2009 VA examiner's statement characterizing the findings of the 1956 examination as "within normal limits" is not entirely accurate.  Furthermore, it is unclear as to whether the June 2009 examiner performed the conversion from ASA units to ISO units.  As such, the Board finds that the VA examiner's medical opinion carries no probative value as it is based off an inaccurate review of the medical findings at the time of the Veteran's separation.  

Given the Veteran's competent credible testimony of decreased hearing acuity since service, and the private hearing specialist's positive nexus opinion, the Board finds that when viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether the Veteran's bilateral hearing loss is related to his period of service.    

In sum, the Veteran has credibly testified that he was exposed to acoustic trauma during his first period of service and his MOS supports his statements about noise exposure.  The record does reflect that the Veteran now has bilateral hearing loss disability as defined by VA law.  His service treatment record strongly indicates that he suffered from bilateral hearing impairment as result of his service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral sensorineural hearing loss is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


